Citation Nr: 1427015	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  06-14 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for Myasthenia Gravis (MG). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his mother


ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1987 to November 1991.

This matter comes before the Board of Veterans Appeals (BVA or Board) from an
April 2005 rating decision of the Department of Veterans Affairs (VA) Regional
Office (RO) in St Petersburg, Florida.

The Veteran testified before the undersigned in September 2009.  A transcript of the hearing is of record.  In April 2009, the Board remanded this claim for additional development.  In December 2009, the Board requested a specialist medical opinion from the Veterans Health Administration (VHA).  38 C.F.R. § 20.901(a) (2013).  The claim was then returned to the RO for initial review as requested by the Veteran and returned to the Board.  In October 2011, the Board issued an opinion denying entitlement to service connection for Myasthenia Gravis.  

The Veteran appealed the October 2011 Board decision (denial) to the United States Court of Appeals for Veterans Claims (Court).  In May 2012, the Court issued an order that granted a Joint Motion for Remand (Joint Motion) filed by counsel for both parties, vacated the Board's October 2011 decision, and remanded the matter to the Board for action in compliance with the Joint Motion.

In compliance with the Joint Motion, the Board remanded this claim in January 2013 and again in September 2013.  The claim has now been returned to the Board for adjudication. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 




FINDINGS OF FACT

The preponderance of the evidence does not show that the Veteran's Myasthenia Gravis had its onset during active service or within one year of discharge from active duty and the condition is not shown to be otherwise etiologically related to service.  


CONCLUSION OF LAW

The criteria for service connection for Myasthenia Gravis have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103(a), 5103A (West 2012);
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) specifies VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.  

The Veteran has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via a letter dated in January 2005 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  In a letter dated in May 2006, he was notified of how VA determines disability ratings and effective dates if service connection is awarded.  Although full VCAA notice was not provided before the initial adjudication in April 2005, the AMC has readjudicated the claim in multiple Statements of the Case, thereby curing any timing defect in the notice.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Veteran. App. 370, 376 (2006).  

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2012); 38 C.F.R. § 3.159(c) (2013).  

The Veteran's service treatment records, post-service private and VA medical records, and Social Security Administration (SSA) records are associated with the claims file.  The Veteran has also undergone a VA examination with respect to the claim on appeal.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Any deficiencies in the prior VA opinion were cured by the VA examination report and addendum obtained in November 2013.  The VA examiner performed a contemporaneous examination of the Veteran and elicited information concerning the Veteran's disability history.  The opinion considered the pertinent evidence of record and contained supporting rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

The Veteran was provided an opportunity to set forth his contentions during a Travel Board hearing in September 2009.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  At the hearing in June 2012, the undersigned VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Questions were directed towards eliciting the Veteran's testimony regarding the onset of his condition and the types of symptoms he experiences.  

Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record. 

The Board is also satisfied there has been substantial compliance with the April 2009, January 2013, and September 2013 remands, which directed the RO to schedule the Veteran for a hearing, obtain additional treatment records, and afford the Veteran for an examination with a neurologist.  Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran appeared for a hearing in September  2009.  The requested records were obtained.  The Veteran underwent an examination in October 2013 with a physiatrist.  The report of the examination was reviewed by a neurologist who agreed with the determinations of the physiatrist.  Accordingly, the Board finds that the RO has substantially fulfilled the requirements of the Board's remands.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that only substantial, and not strict, compliance with the terms of a Board remand is required).   

The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  Therefore, the Board finds that VA's duties to notify and assist are met, and the Board will address the merits of the claim.
The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as Myasthenia Gravis (an organic disease of the nervous system, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); Myasthenia Gravis is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also 38 U.S.C.A. § 5107 (West 2012).

Analysis

The Veteran presently has Myasthenia Gravis, as he was clinically diagnosed by Dr. D.T. in July 1999.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  He was granted SSA disability benefits for the condition in February 2001.  Accordingly, the requirements for Shedden element (1) have been met.  

Regarding in-service incurrence, a diagnosis of Myasthenia Gravis is not presented. However, at his September 2009 Board hearing and in various documents of record, the Veteran claims that he had numerous symptoms of Myasthenia Gravis during active duty service.  He asserts he had dizziness, foot and leg pain, low back pain, hair loss, blurred vision, general muscle weakness and fatigue, and difficulty chewing and swallowing during service which he attributes to early stages of the disability.  The Veteran's service treatment records show treatment for dizziness, foot and leg injuries, and hair loss, diagnosed as alopecia.  Accordingly, the Board will accept the argument of an in-service injury for purposes of Shedden element (2). 

Turning to the crucial element (3) of Shedden, the Board finds that the preponderance of evidence is against the finding that the Veteran's current Myasthenia Gravis is connected to active service.

During a Department of Disability Determination evaluation in December 2000, the Veteran indicated that two years prior, "when the patient was unloading a truck, he noticed weakness of his arms."  He also experienced "a problem picking up his legs."  A VA Ambulatory Care Note from May 2001 indicates that the Veteran wanted to establish himself with the VA.  He gave a medical history of being "diagnosed with myasthenia gravis in 1999.  He apparently developed drooping eyes, lower extremity weakness, gait problems, speech problems, and subsequently underwent a thymectomy in early 2000."  The Board finds much probative value in the statements made to physicians in connection with treatment or evaluation.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  This evidence tends to show that the Veteran's symptoms initiated in 1998, 7 years after discharge from service. 

The Veteran submitted three private provider opinions (by Dr. L.P.L.; D.E., Advanced Registered Nurse Practitioner (ARNP); and K.C., ARNP), dated in November 2004, which provide positive medical opinion evidence in support of the notion that Myasthenia Gravis manifested during service, based on the symptoms he reportedly experienced at the time.  All three opinions are fundamentally flawed. The opinion from Dr. L.P.L. is couched in speculative terms.  Specifically, he only indicated that the "disease [Myasthenia Gravis] may have begun" during the Veteran's active service.  See Obert v. Brown, 5 Vet. App. 30 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).  Dr. L.P.L. is also identified as an orthopedist, which presents some hindrance to him providing an opinion regarding a disability of the central nervous system.  See Guerrieri v. Brown, 4 Vet. App. 467, 471 (1993) (the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusions that the physician reaches).  

Calling further into question Dr. L.P.L.'s opinion is a letter submitted in January 2005 from the Clinic where Dr. L.P.L. is employed indicating that they "did not find any records" regarding the Veteran  and it appears that he was "not seen at this facility."  There is a question, then, as to which medical records, if any, were reviewed by the physician.  

The opinions from D.E. and K.C. are similarly flawed in that their field of expertise is shown to be in orthopedics.  Additionally, the conclusions drawn by the ARNP's were significantly unsupported by a rationale.  Rather, it appears more as though after reciting a history provided to them by the Veteran, they rendered conclusory opinions.  There is also some question as to what records were considered by each ARNP.  Inadequate medical examinations include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Therefore, the Board accords no probative value to these private medical opinions.  See Elkins v. Brown, 5 Vet. App. 474 (1993); Black v. Brown, 5 Vet. App. 177 (1993); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009).

During the Veteran's September 2009 Travel Board hearing, the Veteran indicated that he fell down "after a mile of running" and "wound up on crutches" during service.  He clarified that he ended up on crutches after he "jumped out of bed" and pinched a nerve in his foot.  He claimed that medical professionals told him that the condition increases the "possibility of injury to [his] muscles."  The Veteran indicated that he did not remember being treated for diplopia or double vision while he was in the service and he cannot recall how long he has experienced this symptom.  He went on to indicate that he was treated for alopecia in service related to stress.  Additionally, medical professionals told him that stress is a "related condition" of Myasthenia Gravis.  The Veteran recalled a time in service when he was forced to do a field training exercise while on crutches for a right foot injury; however, he was sent back for medical care after a General discovered him hidden away in a fox hole.  He said that stress from being in the service caused him to visit the doctor with chest pain.  He also attributed the onset of his condition to the extreme temperature changes while in service. 

The Veteran stated that he did not take a separation physical because he "wanted to get out of there as quick as possible."  After service, the Veteran stated that he noticed fatigue and muscle weakness while working in construction.  He said he was only able to work a few hours a day.  He also stated that the first time he sought medical attention was in 1998 or 1999.  He worked for a trucking company in 1993 or 1994 and had several accidents that he did not report because he "was afraid [he] would have lost [his] job."

The Veteran's mother recalled phone conversations with the Veteran, while he was in service, regarding what she believes are symptoms of the Myasthenia Gravis, including "woozing easily", "dropping things", and "difficulty swallowing."    She also indicated that she is a Licensed Practical Nurse (LPN) and she works in orthopedics but the office she works in has a neurosurgeon and she has some experience with neurological disorders.  She noted that the statements submitted by the nurse practitioners were made after a "quick exam" and they did not actually review the Veteran's medical records.  She indicated the same was true of the letter written by Dr. L.P.L.  

An October 2011 letter from Dr. M.S. provides a positive nexus opinion.  The contents of the letter are identical to an undated later signed by Dr. A.B.  Similar to the previous letters, these letters do not indicate that the Veteran's records were reviewed, that an examination was conducted, or that their statements are anything more than a reiteration of the Veteran's contentions.  There is very little rationale provided with the opinions.  Moreover, as will be discussed below, the VA examination report provides persuasive findings that that refute the conclusions made by Drs. M.S. and A.B.

The Veteran's mother submitted an additional letter in June 2012 indicating that exposure to "cold weather, excessive exercise, and the fear of having to go to war...more likely than not caused the Myasthenia Gravis."  She indicated that she observed her son dropping cups, tripping up stairs, and fatigue while in the military.  Letters dated in June and July 2012 from the Veteran's brother and cousin, respectively, indicate that the Veteran's Myasthenia Gravis had its onset in service and evidenced by the symptoms the Veteran experienced.  They also noted current observable symptoms of the Veteran's condition.

There are no service treatment records supporting the statements received from the Veteran's family members.  There is no mention of symptoms of dropping cups, tripping up stairs, and fatigue.  Moreover, as discussed, the initial records documenting the Veteran's complaints, which were from 2000 and 2001, make no reference to the Veteran's active service much less symptoms predating 1999.  Such tends to weigh against the historical recollections of the Veteran's mother, brother, and cousin.  Again, greater probative value is given to the contemporaneous records of medical treatment from 2000 and 2001.  Had the Veteran been experiencing those symptoms since 1991, it would have been in his best interest to report such to his physicians.

In October 2013, the Veteran underwent a VA examination undertaken to specifically address the claim.  The examiner noted that the claims folder was reviewed, took a medical history from the Veteran, and specifically addressed multiple incidences both during and post service that the Veteran attributed to Myasthenia Gravis.   The physician provided the following assessment:

* In regard to a service treatment record dated in July 1987, that showed a complaint of dizziness during a PT run, the examiner stated that the Veteran's vitals were normal and no follow-up was noted.  The examiner comments that this condition is not indicative of or diagnostic of myasthenia gravis.  

* Regarding the October 1987 incident that left the Veteran on crutches after jumping out of his bed and injuring his foot, the examiner stated that the treatment records document a foot condition that required use of crutches.  His foot complaints were thereby ascribed to this injury and found to be unrelated to Myasthenia Gravis.

* A May 1989 service treatment record noted that the Veteran complained, in part, of always being tired for the previous five (5) months.  The condition was assessed as non-specific fatigue due to cough disturbed sleep.  The examiner stated that "fatigue is non-specific and does not address MG" which is usually associated with muscle weakness.  

* Service treatment records from July 1989 indicate treatment for a muscle strain, overworked muscle after complaints of low back pain.  The examiner commented that low back pain/muscle strain is a common complaint and not typical or diagnostic of Myasthenia Gravis.  Further, the examiner pointed to private treatment records from June 2000 showing that the Veteran had congenital changes of the lower lumbar spine, leading to the conclusion that the Veteran's "low back condition was likely as not due to a congenital condition."  

* Regarding October, November, and December 1989 service treatment reports containing diagnoses of alopecia areata, the examiner commented that per medical literature, alopecia areata is slightly more likely to occur in people who have relatives with autoimmune diseases.  The examiner noted that the Veteran's mother and brother have rheumatoid arthritis and that studies have shown that alopecia areata is associated with autoimmune conditions but myasthenia gravis is not high on the list.  Additionally, the Veteran's alopecia areata was present 10 years before the diagnosis of MG.  The examiner stated that per medical literature, patients affected with myasthenia gravis often have autoimmune skin disorders and seem to be affected by alopecia areata, too.  The examiner commented that when alopecia areata was diagnosed, an advanced stage of thymoma was very common in these patients and that it should be noted that the Veteran did not have a thymoma in service and was never diagnosed with a thymoma.  The examiner reports that per review of private medical records, a CT scan of the neck done by Dr. D.T. was normal and a thymectomy was done only because the Veteran's antibody levels did not come down with medical treatment.  The examiner stated that this shows that the Veteran's alopecia areata in service was not due to onset of myasthenia gravis.  The examiner noted that per medical literature, many patients develop alopecia areata independent of myasthenia gravis.  

* Regarding a May 1991 service treatment report showing that the Veteran sustained a concussion, the examiner commented that the condition was not related to myasthenia gravis but instead a wrestling injury.  

* In regard to a October 2011 report, prepared by M.S., M.D., containing the opinion that the stress of military life, as well as the "preparation and call to fight" in the Iraq War more likely than not triggered the onset of the Veteran's myasthenia gravis, the examiner states that per medical literature, although no definite cause of myasthenia gravis is known, it is known that certain factors, such as temperature, stress, overexertion and repetitive activity can aggravate the condition of myasthenia gravis.  The examiner pointed out that while these studies indicate that myasthenia gravis is aggravated by these conditions, the studies do not indicate it is caused by them.  

In sum, the examiner opined that it is less as least as likely as not that the Veteran's currently diagnosed myasthenia gravis had its onset in, or is otherwise etiologically related to, military service.  The examiner stated that the Veteran served in the military from March 1987, to November 1991 and was diagnosed with myasthenia gravis in 1999.  The examiner went on to note that per review of all available records from the Veteran's treating neurologists there is no documentation that his myasthenia condition started in service.  The examiner commented that neither Dr. D.T., the diagnosing neurologist, or Dr. M.S., the Veteran's current neurologist, mentioned its onset as being in service.  The examiner pointed to Dr. S.S.'s note from December 2000, which clearly states a 2 year history of weakness, indicating an onset more than 5 years after service.  The examiner commented that the Veteran worked in construction for a year after service and drove a tractor trailer until 2000 and that this involves heavy physical activity which the Veteran could not have endured if his myasthenia gravis condition started in service.  Additionally, per medical literature, myasthenia symptoms usually peak in 3 years.  The examiner noted that according to the December 2009 VHA neurologist's opinion, the Veteran showed no symptoms of myasthenia gravis during the period in question.  The examiner also reiterated that the incidence of alopecia areata with myasthenia gravis is very low and not a demonstrated risk factor for the development of myasthenia gravis.  

The examiner opined that it is less as likely as not that the Veteran's symptoms of dizziness, foot, leg and low back pain, blurred vision, muscle weakness, and fatigue in service were the initial manifestations or pressures of myasthenia gravis.  The examiner commented that the Veteran's symptom of dizziness with running is very non-specific and has no bearing on the diagnosis of myasthenia gravis and is, in fact, not a symptom associated with myasthenia gravis.  Also, the Veteran's foot pain was clearly documented as an injury and the use of crutches was due to this condition and not muscle weakness.  The examiner noted that the Veteran also had an Achilles tendon condition and also a left foot condition while in service which hampered his walking and also explains leg pain.  The examiner stated that the Veteran's service treatment records do not document blurred vision and there is no specific complaint of muscle weakness other than fatigue per the service treatment records.  The examiner reported that low back pain /muscle strain is a common condition which is not diagnostic of myasthenia gravis.  The examiner stated that, per all medical evidence, stress and cooler temperatures aggravate myasthenia gravis but do not actually cause the condition.  The examiner opined that, hence, it is less as least as likely as not that the Veteran's currently diagnosed myasthenia gravis had its onset in, or is otherwise etiologically related to, the Veteran's period of military service.

Although the examination was conducted by a physiatrist, the provided opinion was approved by the Chief of Neurology service in November 2013 who concurred with the "review and opinion regarding myasthenia gravis diagnosis and relation to [military] service based on the information provided in review."

The Board finds the VA medical opinion adequate for evaluation purposes.  Specifically, the examiner reviewed the claims file, including the pertinent medical evidence and the Veteran's lay contentions.  The opinion report also contained a thorough rationale, citing review of important medical literature, which was applied to the facts of this case.  Crucially, this opinion was rendered by a physiatrist with experience in neurology and was approved by the Chief of Neurology Services.  The examiner and concurring neurologist clearly command an expertise in the field of neurology that is not possessed by Dr. L.P.L., D.E., ARNP, K.C., ARNP, or any of the lay witnesses.  Therefore, the Board accords greater probative weight to the VA medical opinion as it is based on an accurate factual premise, and the examiner offered clear conclusions with supporting data, and a reasoned medical explanation connecting the two.  See Nieves- Rodriguez, supra; Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

The Veteran submitted an internet article on the "Relationship between stress and the onset of ocular myasthenia gravis" from a neurology forum.  The author states that he is "not aware of any particular study regarding the effect of stress and myasthenia gravis specifically" but still concludes that there is a "critical link between stress and autoimmune and other immune disorders."  He also states that "this is not [his] specific area of expertise."  

The Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998) and Wallin v. West, 11 Vet. App. 509 (1998). 

The treatise evidence submitted by the Veteran is not accompanied by the opinion of any medical expert.  Moreover, medical evidence that is speculative, general or inconclusive in nature cannot support a claim. See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996).  Here, crucially, the treatise evidence which has been submitted by the Veteran is general in nature and does not specifically relate to the facts and circumstances surrounding the Veteran's particular case.  This article appears speculative at best and does not provide an opinion specific to the Veteran's claim.  The Board therefore concludes that this information is insufficient to establish the required medical nexus opinion.

The Board acknowledges the contentions of the Veteran's, his mother, his brother, and his cousin, which is that the Veteran experienced in-service symptoms such as diplopia, difficulty chewing and swallowing, and muscle fatigue.  Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the Veteran, his mother, his brother, and his cousin are not shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis of a disease as complex as Myasthenia Gravis, which requires laboratory testing, or a competent opinion as to medical causation of the same.  Although the Veteran's mother is a LPN, a diagnosis of Myasthenia Gravis is not one that can be made based on observable symptomatology or without laboratory testing.  Additionally, there are inconsistencies between the Veteran's reports of symptoms in service and those his mother recalls observing.  This calls into question the credibility of such contentions.  The VA opinions, which were rendered by medical doctors, also far outweigh any lay opinion provided by the Veteran, his mother, his brother, or his cousin on this medically complex matter.  King v. Shinseki, No. 2011-7159 (Fed. Cir. Dec. 5, 2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

Consideration has also been given to whether service connection is warranted on a presumptive basis or continuity of symptomatology.  The record fails to show by objective evaluation that he manifested Myasthenia Gravis to a degree of 10 percent by November 1992 (within the first year following his active duty service discharge, in November 1991).  Indeed, as highlighted, the evidence is against the finding that Myasthenia Gravis, or the symptoms related thereto, had its onset within the first several years following service discharge.  The first clinical treatment and manifestation of the disease was in 1999, eight years after discharge.  The analysis also shows that the symptoms endorsed/described by the Veteran and his family members are unrelated to his Myasthenia Gravis or not found to be accurate when analyzed against the historical record.   As such, service connection is not warranted under a presumptive basis or based on continuity of symptomatology.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.


ORDER

Service connection for Myasthenia Gravis is denied.




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


